Case 2:20-cv-08328-ODW-E Document 1-1 Filed 09/11/20 Page 1 of 8 Page ID #:6




                                                                   Exhibit 1
                                                                        001
Case 2:20-cv-08328-ODW-E Document 1-1 Filed 09/11/20 Page 2 of 8 Page ID #:7




                                                                   Exhibit 1
                                                                        002
Case 2:20-cv-08328-ODW-E Document 1-1 Filed 09/11/20 Page 3 of 8 Page ID #:8




                                                                   Exhibit 1
                                                                        003
Case 2:20-cv-08328-ODW-E Document 1-1 Filed 09/11/20 Page 4 of 8 Page ID #:9




                                                                   Exhibit 1
                                                                        004
Case 2:20-cv-08328-ODW-E Document 1-1 Filed 09/11/20 Page 5 of 8 Page ID #:10




                                                                   Exhibit 1
                                                                        005
Case 2:20-cv-08328-ODW-E Document 1-1 Filed 09/11/20 Page 6 of 8 Page ID #:11




                                                                   Exhibit 1
                                                                        006
Case 2:20-cv-08328-ODW-E Document 1-1 Filed 09/11/20 Page 7 of 8 Page ID #:12




                                                                   Exhibit 1
                                                                        007
Case 2:20-cv-08328-ODW-E Document 1-1 Filed 09/11/20 Page 8 of 8 Page ID #:13




                                                                   Exhibit 1
                                                                        008
